t c summary opinion united_states tax_court william anthony knipp petitioner v commissioner of internal revenue respondent docket no 932-05s filed date william anthony knipp pro_se monica j miller for respondent wells judge this case was heard pursuant to the provisions of sec_7463 in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in federal_income_tax for petitioner’ sec_2002 taxable_year after concessions the amount in dispute is dollar_figure the issue we must decide is whether petitioner is liable for the 10-percent additional tax on early distributions pursuant to sec_72 due to a distribution from his qualified_retirement_plan background at the time of filing the petition in the instant case petitioner resided in jacksonville florida during taxable_year petitioner received a dollar_figure distribution from a qualified_retirement_plan with financial administrative services corporation fasc the form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc issued by fasc characterized the distribution as a taxable early distribution petitioner reported the distribution as income on hi sec_2002 tax_return but did not report the 10-percent additional tax on hi sec_2002 tax_return discussion we decide the instant case on the record without regard to sec_7491 sec_72 imposes a 10-percent additional tax on early distributions from qualified_retirement_plans unless the distribution meets one of the exceptions enumerated in sec_72 petitioner wa sec_45 years old as of the date of trial he was not disabled and did not use the distribution to pay for qualified_higher_education_expenses or to purchase his first home see sec_72 e f at trial petitioner presented no evidence that he qualified for any of the exceptions enumerated in sec_72 accordingly we hold that petitioner is liable for the 10-percent additional tax of dollar_figure pursuant to sec_72 to reflect the foregoing decision will be entered for respondent
